COURT OF APPEALS OF VIRGINIA


              Present: Judges O’Brien, Malveaux and Senior Judge Frank
UNPUBLISHED



              SAMANTHA COLLEEN COWARD
                                                                               MEMORANDUM OPINION*
              v.      Record No. 0062-21-3                                         PER CURIAM
                                                                                  AUGUST 3, 2021
              TINA LOUISE JOSEPH AND
               MICHAEL A. JOSEPH


                                       FROM THE CIRCUIT COURT OF WISE COUNTY
                                                 Ronald K. Elkins, Judge

                                (Jewell Morgan, on brief), for appellant. Appellant submitting on
                                brief.

                                (Jeremy B. O’Quinn; W. Ethan Stewart, Guardian ad litem for the
                                minor child; The O’Quinn Law Office, PLLC; Stewart Law Office,
                                P.C., on brief), for appellees. Appellees and Guardian ad litem
                                submitting on brief.


                      Samantha Colleen Coward appeals the circuit court’s final order of adoption. Coward

              argues that the circuit court “erred in taking jurisdiction and proceeding with adoption and

              terminating” her parental rights because “there had never been a removal of legal custody of the

              child from [her] and no termination of [her] parental rights . . . by the juvenile and domestic

              relations district court.” Upon reviewing the record and briefs of the parties, we conclude that the

              circuit court did not err. Accordingly, we affirm the decision of the circuit court.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                          BACKGROUND

       “When reviewing a circuit court’s decision on appeal, we view the evidence in the light

most favorable to the party who prevailed below . . . and grant them the benefit of any reasonable

inferences.” Lively v. Smith, 72 Va. App. 429, 432 (2020).

       Coward is the biological mother to the minor child who is the subject of this appeal.1 Tina

Louise Joseph and Michael A. Joseph were Coward’s foster parents “on and off” for seven years

while she was in foster care, and they maintained a “very close” relationship with her. After the

child was born in 2015, Coward “frequently” left the child in the care of the Josephs.

       In 2016, the Wise County Department of Social Services (the Department) first became

involved with Coward and the child. In early 2017, Coward was using drugs, and in February 2017,

she was arrested for driving under the influence and possession of drug paraphernalia. During

that time period, Coward allowed the Josephs to care for the child for approximately two weeks.

After the Department discovered that Coward had custody of the child again, the Department

entered into a safety plan with Coward, who had started a Suboxone program.

       By mid-March 2017, Coward brought the child to the Josephs to prevent the child from

being placed in foster care. On March 22, 2017, Coward, the Department, and the Josephs jointly

filed a “Petition for Entry of an Agreed Order of Custody.” The petition indicated that all parties

agreed that it was in the child’s best interests to be removed from Coward’s physical custody. On

the same day, the Wise County Juvenile and Domestic Relations District Court (the JDR court)

issued a temporary order, which became a final order in September 2017, granting legal custody of




       1
         Coward has a younger child who is not the subject of this appeal; the younger child was
not in Coward’s physical custody at the time of the circuit court hearing.
                                              -2-
the child to Coward and the Josephs.2 The JDR court granted primary physical custody of the child

to the Josephs and further ordered that Coward would have supervised visitation.

        Coward admittedly used drugs in 2017 and 2018 and “was no good to anybody.”

Nevertheless, Coward “maintained pretty decent contact” with the Josephs and visited with the child

throughout 2017. Then, Coward’s visits decreased, and she did not see the child at all between May

2018 and April 2019. Between 2017 and 2019, Coward was arrested for numerous criminal

offenses, including possession of drug paraphernalia, possession of a Schedule I or II controlled

substance, shoplifting, and driving offenses.

        In November 2019, the Josephs and the child visited Coward in West Virginia, where she

was living in a halfway house. The Josephs spoke with Coward about their desire to adopt the

child, but Coward would not consent to the adoption. Coward did not see the child after that

November 2019 visit, and her last telephone conversation with the child occurred on January 1,

2020. Shortly thereafter, Coward relapsed.

        On March 8, 2020, the Josephs petitioned the circuit court to adopt the child. The Josephs

argued that Coward’s consent to the adoption was not necessary under Code § 63.2-1202(H)

because she had not visited with the child in the six months immediately preceding the filing of the

petition, or in the alternative, that under Code §§ 63.2-1203 and -1205, Coward was withholding her

consent contrary to the best interests of the child.

        On November 20, 2020, the parties appeared before the circuit court.3 At the beginning of

the hearing, Coward made a preliminary motion challenging the circuit court’s jurisdiction to hear



        2
            The JDR court held that “[f]ather can not [sic] be found for service.”
        3
         The child’s biological father was not present at the circuit court hearing. The Josephs
had not had contact with him since before the entry of the 2017 custody order. The circuit court
found that the biological father was properly served with notice of the hearing and that his
consent to adoption was not required under Code § 63.2-1202(H).
                                               -3-
the matter. Coward emphasized that the JDR court previously had awarded her joint legal custody

with the Josephs. She stated that “there has been nothing in Juvenile Court to terminate [her]

rights . . . and to sever that joint legal custody.” Coward argued that “the case should have started in

the Juvenile Court.” The circuit court disagreed and denied Coward’s motion.

        The Josephs testified that they were financially capable of meeting the child’s needs and

had been doing so without any child support or other financial assistance. They also testified

that they were physically able and willing to care for the child. Tina Joseph testified that she

would have allowed supervised visits if Coward had tried to see the child “at any point.”

Coward admitted that the Josephs had not kept her from seeing the child.

        Neither Coward nor the Josephs had filed any motions to amend the custody and

visitation order. Coward explained that she had not moved to modify the custody or visitation

order because of her criminal and substance abuse issues.

        Coward admitted that she had “a lot of problems” and was not in a position to take care

of the child at the time of the circuit court hearing. She testified that after being served with the

petition for adoption, she decided to get sober, and on June 25, 2020, she entered an inpatient

drug rehabilitation program, where she was residing at the time of the circuit court hearing.

Coward produced evidence of negative drug tests and completion of parenting, domestic

violence, and anger management classes. She also produced evidence that she had attempted to

mail letters and cards to the child in the summer of 2020.

        Coward acknowledged that she had “made mistakes” and had “addiction problems.” She

did not “want to rip” the child from the Josephs because “[i]t would mess [the child] up.”

Coward, though, hoped that she and the child could resume visitations and build their

relationship until she was able to care for the child. Coward objected to the Josephs adopting the

child because Coward wanted “a chance to prove that [she] can do this.”

                                                 -4-
        The circuit court found that Coward had attempted contact with the child within the last

six months, so the petition for adoption under Code § 63.2-1202(H) was denied. The circuit

court further found that Coward was withholding her consent to the adoption contrary to the best

interests of the child. The circuit court commended Coward for her efforts since March 2020.

The circuit court then reviewed the factors under Code § 63.2-1205. The circuit court found that

Coward’s efforts to “maintain physical custody have not been very good” because the child had

not been in Coward’s custody for three years and eight months. In addition, although she was

willing to assume custody of the child, she was not in a position to do so at the time of the circuit

court hearing. The circuit court accepted Coward’s admission that the Josephs had not thwarted

her efforts “to assert [her] parental rights in any way.” The circuit court found that a change in

physical custody would be “devastating” for the child. The circuit court granted the petition for

adoption and terminated Coward’s parental rights. On December 21, 2020, the circuit court

entered the final order of adoption. This appeal followed.

                                             ANALYSIS

        Coward argues that the circuit court “erred in taking jurisdiction and proceeding with

adoption and terminating” her parental rights because “there had never been a removal of legal

custody of the child from [her] and no termination of [her] parental rights . . . by the juvenile and

domestic relations district court.” Coward contends that because the JDR court had entered the

last custody and visitation order, the JDR court continued to have jurisdiction. She asserts that

the circuit court “lacked jurisdiction” to proceed with the adoption matter and terminate her

parental rights. Coward argues that the “present case is a parental placement case and there was

a current custody/visitation order in place in the juvenile and domestic relations district court that

ought to have been dealt with prior to the filing of the adoption proceeding in the circuit court.”




                                                  -5-
       “‘[T]he interest of parents in the care, custody, and control of their children . . . is perhaps

the oldest of the fundamental liberty interests recognized by’ the United States Supreme Court.”

Geouge v. Traylor, 68 Va. App. 343, 368 (2017) (quoting Troxel v. Granville, 530 U.S. 57, 65

(2000) (plurality opinion)); see also Lively, 72 Va. App. at 441.

       “Subject matter jurisdiction is a threshold question. It is a question of law we review de

novo.” Knight v. Ottrix, 69 Va. App. 519, 523 (2018) (quoting Parrish v. Fannie Mae, 292 Va.

44, 49 (2016)). “The General Assembly has created a process whereby a parent may place his or

her child with adoptive parents. This process for parental placement adoption is codified in Code

§§ 63.2-1230 through 63.2-1240.” Id. at 525. “Parental placement adoptions may be initiated in

a JDR court provided that at least one parent consents to the adoption.” Id.

       Contrary to Coward’s statement, this case was not a parental placement adoption, as

Coward did not place the child for adoption with the Josephs. Coward and the Josephs testified

that the child was placed with the Josephs to keep her out of foster care, not to be adopted by the

Josephs. Furthermore, in November 2019, when the Josephs informed Coward that they wanted

to adopt the child, Coward told them that she would not consent to the adoption. “Because this

was not a case of parental placement for adoption, and because neither parent consented to the

adoption, the JDR court did not have subject matter jurisdiction to address whether the parent’s

consent was being withheld contrary to the best interests of the child.” Id. at 526.

       “The adoption must then be ‘instituted by petition to a circuit court’ of proper venue.” Id.

at 525 (quoting Code § 63.2-1201). Because the Josephs were residents of Wise County, the

Josephs properly filed their petition for adoption in the Wise County Circuit Court. See Code

§ 63.2-1201 (“Proceedings for the adoption of a minor child and for a change of name of such

child shall be instituted only by petition to a circuit court in the county or city in which the




                                                  -6-
petitioner resides . . . .”). Accordingly, we find that the circuit court had jurisdiction to consider

this matter.4

                                           CONCLUSION

        For the foregoing reasons, the circuit court’s ruling is affirmed.

                                                                                             Affirmed.




        4
         Coward does not challenge the circuit court’s finding that she was withholding her
consent to the adoption contrary to the best interests of the child, so we will not address that
aspect of the circuit court’s ruling.
                                                -7-